Citation Nr: 1612944	
Decision Date: 03/30/16    Archive Date: 04/07/16

DOCKET NO.  09-02 779	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUE

Entitlement to compensation under 38 U.S.C.A. § 1151 for vision loss in the left eye, claimed as due to VA medical treatment in July 2001.


REPRESENTATION

Appellant represented by:	Robert W. Legg, Attorney


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

T. Wishard, Counsel


INTRODUCTION

The Veteran had active military service from March 1943 to January 1946.  He died in December 2014.  The appellant is his adult daughter; she has been substituted for the Veteran in the above claim for that portion of accrued benefits necessary to reimburse her for the last sickness or burial of the Veteran.   

This matter comes before the Board of Veterans' Appeals (Board) from a March 2008 rating decision of the Department of Veterans Affairs (VA), Regional Office (RO) in Columbia, South Carolina.   

In March 2010, the Veteran testified at a Travel Board hearing before the undersigned Veterans Law Judge.  A transcript of that hearing is of record.  In December 2014, the Veteran, through his attorney, withdrew any request for another hearing.  In January 2016, the appellant's attorney notified VA that the appellant did not wish to have a Board hearing.

This matter was most recently before the Board in January 2013 and was remanded for further development.  The claim was remanded for VA to attempt to obtain a July 2001 informed consent form, a supplemental VA clinical opinion, and Social Security Administration (SSA) records.   It has now returned to the Board for further appellate consideration.  The Board finds that there has been substantial compliance with the directives of its remand.      

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).

FINDINGS OF FACT

1.  The Veteran's glaucoma, with preexisted his surgery in 2001, was aggravated by the 2001 surgery and resulted in blindness of the left eye.

2.  There was no carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on the part of VA in the treatment of the Veteran, to include the July 2001 surgery.

3.  The Veteran's aggravation of glaucoma and subsequent blindness of the left eye were events which were reasonably foreseeable by a health care provider.


CONCLUSION OF LAW

The criteria for entitlement to compensation under 38 USCA § 1151 for a disability of the left eye have not been met. 38 USCA § 1151 (West 2014); 38 C F R. § 3 361 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA has duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).  Notice was provided in January 2008 and May 2010. 

VA has a duty to assist the appellant in the development of the claim.  The claims file includes medical records, medical opinions, and the statements of the Veteran in support of the claim.  

The Board has considered the statements and perused the medical records for references to additional treatment reports not of record, but has found nothing to suggest that there is any outstanding evidence with respect to the appellant's claim for which VA has a duty to obtain. 

A 2013 SSA National Records Center response to a request for records reflects that the Veteran's medical records have been destroyed.

A copy of a consent form signed by the Veteran is not associated with the claims file.  An August 2013 response to a VA request for the form reflects that there is "no VA contract operation consent form from 7/2001 prior to the surgery."  Electronic mail from the Office of Regional Counsel dated in April 2014 reflects that it does not have the July 2001 consent form and neither does the Charleston, S.C. VAMC (VA Medical Center).  In March 2016 correspondence, the appellant's attorney acknowledged that VA "has tried very hard to obtain the consent form at issue.  It was never found. VA has no obligation to obtain evidence that simply does not exist. Counts v. Brown, 6 Vet. App. 473 (1994)." 

When VA undertakes to provide a VA opinion, it must ensure that the opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The Board finds that an adequate opinion has been obtained.  The claims file includes VA opinions from 2009 and 2014.  When taken together, they provide adequate opinions and rationale.   

The Board finds that all relevant facts have been properly and sufficiently developed in this appeal and no further development is required to comply with the duty to assist the appellant in developing the facts pertinent to the claim.  

Legal Criteria

38 U.S.C. § 1151 provides that compensation shall be awarded for a qualifying additional disability or death in the same manner as if such additional disability or death was service-connected.  "To determine whether a veteran has an additional disability, VA compares the veteran's condition immediately before the beginning of the ... medical or surgical treatment ... upon which the claim is based to the veteran's condition after such ... treatment." 38 C.F.R. § 3.361(b).  For purposes of this section, a disability or death is a qualifying additional disability if the disability or death was not the result of the Veteran's willful misconduct and (1) the disability or death was caused by hospital care, medical or surgical treatment, or examination furnished the Veteran under any law administered by the Secretary, and the proximate cause of the disability or death was (A) carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on the part of the Department in furnishing the hospital care, medical or surgical treatment, or examination; or (B) an event not reasonably foreseeable. 38 U.S.C.A. § 1151.

To establish that the proximate cause of a disability was the result of carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on the part of VA, the claimant must show either (1) VA failed to exercise the degree of care that would be expected of a reasonable health care provider; or (2) VA furnished the care, treatment, or examination without the Veteran's informed consent.  38 C.F.R. § 3.361(d)(1).  

Alternatively, to establish that the proximate cause of a disability was an event that was not reasonably foreseeable, the evidence must demonstrate that a reasonable health care provider could not have foreseen the event.  The event does not have to be "completely unforeseeable or unimaginable" but it must "be one that a reasonable health care provider would not have considered to be an ordinary risk of the treatment provided." 38 C.F.R. § 3.361(d)(1).

To determine whether there was informed consent, VA will consider whether the health care providers substantially complied with the requirements of 38 C.F.R. § 17.32.  38 C.F.R. § 3.361(d)(1)(ii).  Informed consent is the freely given consent that follows a careful explanation by the practitioner to the patient of the proposed diagnostic procedure or course of treatment.  38 C.F.R. § 17.32(c).  The informed consent must be appropriately documented in the health record and a signature is required for all treatments and procedures that require the use of sedation, anesthesia, or narcotic analgesia, that are considered to produce significant discomfort to the patient, or that require injections of any substance into a space of body cavity.  38 C.F.R. § 17.32(d)(1). 

Analysis

The appellant contends that the Veteran had an additional disability characterized by loss of vision in the left eye as a result of surgery performed by VA in July 2001.  During his lifetime, the Veteran had asserted that although he did sign a medical consent form for the surgery, his doctor did not explain to him some of the possible complications from his surgery and that blindness was one of those complications.  (See Board hearing transcript pages 3 and 4.)  

In July 2001, the Veteran underwent surgical treatment for a visually significant cataract of the left eye.  The Board acknowledges that the record does not contain a copy of a signed consent form from the Veteran.  As discussed, efforts to obtain a copy of that form have proved unsuccessful.  Nevertheless, the Veteran has stated that he did sign a form.  In addition, the clinical record indicates that informed consent was obtained prior to the surgery.  A July 10, 2001 VA record states "[a]fter informed consent was obtained, the patient was taken to the Operating room where monitored anesthesia care was initiated, followed by a retroocular block was placed behind the left eye."

The July 2001 VA clinical record reflects that during the surgery, it was decided that an anterior intraocular lens would be placed due to the "very limited" amount of capsular bag support for either a capsular bag or sulcus placed lens.  The record indicates that the Veteran was sent to the Recovery Room after the surgery in a stable condition. 

In May 2002, the Veteran reported blurred/dimmed vision in the left eye. Examination revealed glaucoma, ptosis, and cystoid macular edema. 

In May 2003, the Veteran was examined by a private ophthalmologist. (See May 2003 Lee medical report.)  The ophthalmologist noted that the Veteran had undergone a cataract extraction in the left eye which "was complicated and required an anterior vitrectomy with an anterior chamber intraocular lens implant."  The examiner also noted that the Veteran had macula edema and glaucoma and that the Veteran had not been using his medication.  After examination, the ophthalmologist diagnosed the Veteran with advanced open angle glaucoma in both eyes, pseudophakia in both eyes, anterior uveitis in the left eye, and cystoids macular edema in the left eye. 

In March 2008, the Veteran underwent an evisceration of the left eye due to pain in the eye secondary to bullae and intolerance to medication and end-stage glaucoma. The record notes that the Veteran had severe glaucoma bilaterally at that time. 

In May 2009, the Veteran underwent a VA examination by Dr. C.B., an ophthalmologist.  The record reflects the Veteran's contention that he lost his visual acuity due to complications from the July 2001 surgery.  

The examiner reported that the Veteran's glaucoma was not an "additional disability" caused by the July 2001 surgery.  The examiner explained that the Veteran had severe glaucoma in the left eye prior to the July 2001 surgery.  However, the examiner believed that it was at least as likely as not that the Veteran's glaucoma was aggravated by the surgery and that the glaucoma led to his blindness in his left eye.  The examiner explained that the complex cataract surgery with the placement of an anterior chamber intraocular lens and induction of mild uveitis and cystoids macula edema in the left eye and treatment thereof with the use of topical steroids had aggravated the Veteran's glaucoma.

Despite the opinion of aggravation, the 2009 VA examiner stated "I would like to emphatically state that there was no evidence of improper or negligent care during his surgery in 2001 or subsequently."  

The examiner found that, although there was a complication during the surgery, careful review of the record revealed no evidence of improper care, negligence, or any deviation from the standard of care.  The examiner determined that the Veteran had a complication that was considered "an unfortunate but occasional complication of cataract surgery where the posterior capsule tears and an anterior chamber intraocular lens needs to be implanted." 

The claims file also includes a June 2014 VA opinion by Dr. L.E., an ophthalmologist.  She stated in pertinent part that "posterior capsule tear is a known potential risk of surgery and is quoted to occur in 2-5% of cataract cases."  She also stated that the Veteran was "not at higher than average risk for posterior capsule tear based on preop evaluation but again it is a known complication that can occur."

Dr. L.E. also stated, in pertinent part, as follows:
 
The patient had known severe glaucoma of the left eye prior to surgery.  Intraocular pressure spikes are a known issue to occur after uncomplicated surgeries as well as complicated surgeries.  The potential for eye pressure problems associated with inflammation postoperatively or in response to steroid drops can also occur.  These are known possible issues that can occur in the cataract postoperative period and are particularly important in patients with known pre-existing glaucoma.  Aggravation of his glaucoma would be a known possible risk of cataract surgery.  He had undergone cataract surgery in the right eye without further aggravation of his glaucoma so there was no way to predict preoperatively the aggravation of his glaucoma postoperatively but it is a known possible postoperative complication. 

Dr. L.E. opined that it is at least as likely as not that the Veteran's aggravated glaucoma caused his blindness of the left eye.  However, she also acknowledged that the Veteran had "severely advanced glaucoma and it is at least as likely as not that the left eye would progress to blindness due to his glaucoma.  His right eye was without the cataract surgery complications and is now blind due to his glaucoma from its natural progression and the left eye was similar in its glaucoma severity and likely to progress as well by its natural course."

In sum, the record indicates that the Veteran had glaucoma prior to surgery, that the surgery aggravated his glaucoma, that he became legally blind in the left eye due to his glaucoma, and that even without surgery, his left eye likely would have become blind due to the natural progression of his glaucoma.  Regardless of the fact that he would have become blind at some point, the Board finds that the Veteran has an additional disability of blindness due to the July 2001 surgery based on aggravation.

However, despite a finding that the Veteran has an additional disability due to the July 2001 surgery, compensation under 38 U.S.C.A. § 1151 is not warranted. 

The most probative evidence, that of the VA clinicians who are trained in matters of eye, is against a finding that the Veteran's additional disability was caused by carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on VA's part in furnishing hospital care, medical or surgical treatment, or examination.  

As noted by the 2009 VA clinician, "there was no evidence of improper or negligent care during his surgery in 2001 or subsequently."  The clinician stated, in pertinent part, as follows:

the medical records were carefully reviewed and the operative note was carefully reviewed and although there was a complication in the cataract surgery in July 2001 in his left eye there was no evidence of improper care negligent care or any deviation from the standard of care. The patient had a complication that is considered an unfortunate but occasional complication of cataract surgery where the posterior capsule tears and an anterior chamber intraocular lens needs to be implanted. 

Thus, the evidence does not support a finding that VA failed to exercise the degree of care that would be expected of a reasonable health care provider.

The Veteran had stated during his lifetime that the surgery was performed by a male student doctor (D.J.) who was "helping" and in "training," and that he (the Veteran) had no visual problems prior to surgery.  He contended that a mistake was made during his surgery, additional doctors were needed to help, and that there was been a "cover-up."  (See July 2009 VA Form 9 and Board hearing testimony.)  There were two residents W.T. (the first assistant) and E.J. (the surgeon).  (The Veteran's naming of D.J. is similar to the name of the E.J.; thus, the Board will assume that is whom the Veteran was referencing.)  Dr. E.S. was also present as the attending surgeon.  

There is no evidence to support a finding that a mistake was made or that there was a "cover-up."  The operative report explains the procedures and the outcome.  Moreover, the records have been reviewed by an ophthalmologist not involved in the surgery and no mistake was found in the surgery.  To the contrary, the Veteran's outcome has been reported to be a known complication from such surgeries.  Thus, the Board finds that the allegation of a mistake, negligence, lack of proper skill, error in judgment, or similar instance of fault on VA's part is not supported by the record.  The Veteran has not been shown to have had the training, education, or experience necessary to provide a probative opinion on the surgical aspects of his treatment. 

Finally, the Board has also considered whether VA furnished the hospital care or medical or surgical treatment without the Veteran's informed consent.  As noted above, the Veteran testified that he was not informed of the complications of his surgery, and thus, did not give informed consent despite signing the consent form.

Without the actual form, the Board cannot state with 100 percent accuracy that the Veteran was informed that glaucoma aggravation, and/or eventual blindness were known risks.  However, assuming that blindness and/or aggravation of glaucoma was not listed as a specific risk, compensation under 38 U.S.C.A. § 1151 is still not warranted.

The absence of a specific list of risks on informed consent is not evidence that VA failed to obtain informed consent, and it may not be presumed that complications were not discussed because they were not recorded.  See Halcomb v. Shinseki, 23 Vet. App. 234 (2009) (holding the Veteran did not establish lack of informed consent before eye surgery as the basis for entitlement to compensation benefits for loss of vision of the eye under 38 U.S.C.A. § 1151 based solely on failure of consent documents to list specific disclosed risks.)  

In McNair v. Shinseki, 25 Vet. App. 98 (2011), the Court held the presumption of regularity does not apply to the scope of the information provided to a patient by a doctor with regard to the risks involved with any particular treatment.  When, as here, there is a dispute concerning what information a doctor provided to his patient, a factual issue is raised regarding whether a generic consent form indicating the patient was advised of the risks of surgery was more probative than the Veteran's lay statements that a specific risk of the surgery was not discussed. Id.  

In the present case, the Board has considered the Veteran admitted that he signed a consent form but "at no time" was he provided with "any information about what complications or side effects could happen as a result of this surgery."  Assuming arguendo, that the Veteran was not provided with information about the potential adverse effect of glaucoma aggravation and/or blindness, the Board finds that the Veteran was informed of "some" risks.  

The failure to provide information about a potential adverse effect does not defeat a finding of informed consent if a reasonable person faced with similar circumstances would have proceeded with the treatment.  See McNair, 25 Vet. App. at 104.  See also 38 C.F.R. § 3.361.  As noted in the May 2009 VA opinion, the Veteran had "severe glaucoma in his left eye even before he had" the 2001 surgery.  It was noted that the Veteran also had severe glaucoma in his right eye that underwent successful cataract surgery in the 1990's.  The Board finds it reasonable to conclude that someone who had previously undergone successful cataract surgery in one eye, would have proceeded with treatment if faced with similar circumstances in the other eye.  

Although the Veteran contended that he did not have any trouble with his left eye vision prior to surgery, the Board finds that this is less than credible.  If the Veteran had no visual problem with his eye, it seems unreasonable that he would have had surgery, and that his presurgery condition would have been clinically described as a "visually significant cataract of the left eye" and as a "severe" cataract.  

A cataract of the eye is a medical condition in which there is a partial or complete opacity on or in the lens or lens capsule of the eye especially one impairing vision or causing  blindness.  DORLAND'S ILLUSTRATED MEDICAL DICTIONARY (31st Ed. 2007).  It is reasonable to conclude that the Veteran would have had difficulty with his vision prior to surgery and would have undergone surgery to correct it, despite knowing the risks. 

Thus, the finding of informed consent has not been defeated in this case. 

With regard to the issue of reasonable foreseeability, the standard for foreseeability is what a "reasonable health care provider" would have considered to be an ordinary risk of treatment that would be disclosed in connection with the informed consent procedures of 38 C.F.R. § 17.32.  Merely because a treating physician, expert, or other health care provider actually foresaw certain risks does not mean that a reasonable health care provider with primary care for the patient would have disclosed these risks.  The test to apply is how a reasonable health care provider would behave if asked to perform a certain procedure on a veteran with the same characteristics as the veteran in a given case.  Schertz v. Shinseki, 26 Vet. App. 362 (2013). 

The Board finds that it is not shown that the proximate cause of the Veteran's additional left eye disability was an event "not reasonably foreseeable."  See 38 C.F.R. § 3.361(d)(2).  As noted above, the Veteran's aggravation of glaucoma was a known risk.  In addition, the fact that glaucoma causes blindness is a factor known to a reasonable health care provider dealing with the eyes.  Thus, the Board finds that the Veteran's additional disability was an event which was reasonably foreseeable and would have been disclosed to the Veteran in connection with obtaining informed consent.  

The 2009 clinician stated the Veteran had a "a complication that is considered an unfortunate but occasional complication of cataract surgery where the posterior capsule tears and an anterior chamber intraocular lens needs to be implanted."  The 2009 clinician did not state that the outcome was not reasonably foreseeable, and noted that it was "occasional."  Thus, it is indicative that it is reasonably foreseeable.  

The 2014 clinician stated that a posterior capsule tear is a known potential risk of surgery.  Thus, the Board finds that it was reasonably foreseeable.   

The Board acknowledges that the 2014 clinician stated as follows:

A posterior capsule tear is a known potential risk of surgery and is quoted to occur in 2-5% of cataract cases. I am somewhat unclear as to whether this answers the question if it was "reasonably foreseeable."  He was not at higher than average risk for posterior capsule tear based on preop evaluation but again it is a known complication that can occur. 

The Board finds that the statement with regard to whether the outcome was "reasonably foreseeable" is indicative that the clinician was unfamiliar with the legal terminology, and not with the actual clinical aspects of the matter.  A careful review of the opinion reflects that the Veteran's tear was reasonably foreseeable and was not a risk which would be considered an ordinary risk.  There is nothing in the record which reflects that the outcome was so unusual as to not be considered a foreseeable risk, despite the percentage of when it occurs. 

In sum, the evidence reflects that the Veteran had a severe cataract in his left eye prior to the surgery, glaucoma prior to surgery, and that glaucoma leads to blindness.  In addition, a reasonable person faced with similar circumstances would have proceeded with the treatment.  The Veteran's tear, aggravated glaucoma, and blindness were all reasonably foreseeable.  Additional disability was not an event which was not reasonably foreseeable.  There is no competent credible evidence of record that the Veteran had an additional disability due to the carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on VA's part.  In addition, there is no competent credible evidence of record that a reasonable health care provider would not have considered the risk of aggravation of glaucoma as an ordinary risk of the treatment provided. 

The Board is sympathetic to the appellant and to the Veteran's situation prior to his death.  Nevertheless, compensation under 38 U.S.C.A. § 1151 is not warranted.  As the preponderance of the evidence is against the claim, the benefit of the doubt rule is not applicable.  See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 54-56 (1990). 


ORDER

Entitlement to compensation under 38 U.S.C.A. § 1151 for vision loss in the left eye, claimed as due to VA medical treatment in July 2001 is denied.



____________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


